Title: To George Washington from Richard Peters, 9 August 1777 [letter not found]
From: Peters, Richard
To: Washington, George

Letter not found: from Richard Peters, 9 Aug. 1777. On that date GW’s aide-de-camp Richard Kidder Meade wrote to Peters from GW’s headquarters: “I have it in Command from his Excellency to acknowledge his reciept of your letter of this date His Excellency is sensible that the abuse which has come under the Notice of the Board of War is but too prevalent. Repeated orders have been issued to prevent it, and will again, A regard to the Public interest independant of the difficulty of obtaining Horses requires a practice so injurious to be restrained. The Board may be assur’d his Excellency will do every thing in his power to suppress it & will not fail to take proper notice of delinquents in such Cases” (DLC:GW).